 Case 8:20-cv-02701-MSS-AEP Document 9 Filed 12/08/20 Page 1 of 2 PageID 29




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                 CASE NO.: 8:20-cv-02701-T-35AEP
 JUSTIN SAWYER,

           Plaintiff,

 vs.

 BMO HARRIS BANK N.A.,

       Defendant.
 _________________________________/

                          NOTICE OF APPEARANCE & DESIGNATION OF
                          E-MAIL ADDRESSES FOR SERVICE OF PROCESS

          COME NOW Bradley J. Anderson, Esquire; Ava M. Sigman, Esquire; and the Law Firm

of Zimmerman, Kiser & Sutcliffe, P.A. and hereby file this Notice of Appearance, as counsel of

record on behalf of Defendant, BMO HARRIS BANK N.A., and request that copies of all

pleadings, orders, and other documents subsequently filed in this action be sent to the undersigned

attorneys at the email addresses indicated below:

                                    for Bradley J. Anderson, Esq.

                           Primary Email Address: banderson@zkslawfirm.com
                        Secondary Email Address One: jwenhold@zkslawfirm.com
                         Secondary Email Address Two: service@zkslawfirm.com

                                      for Ava M. Sigman, Esq.

                            Primary Email Address: asigman@zkslawfirm.com
                        Secondary Email Address One: jedwards@zkslawfirm.com
                         Secondary Email Address Two: service@zkslawfirm.com




[13013-Sawyer, J/8757883/1]
 Case 8:20-cv-02701-MSS-AEP Document 9 Filed 12/08/20 Page 2 of 2 PageID 30




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Appearance

& Designation of E-Mail Addresses For Service of Process has been furnished via CM/ECF to

Joshua R. Kersey, Esq., Morgan & Morgan, P.A. 201 N. Franklin St., 7th Floor, Tampa, FL

33602 (JKersey@ForThePeople.com; TDowdy@ForThePeople.com), this 8th day of December,

2020.


                                                 __________________________________
                                                 Bradley J. Anderson, Esquire
                                                 Florida Bar No.: 105695
                                                 ZIMMERMAN, KISER & SUTCLIFFE, P.A.
                                                 315 E. Robinson St., Suite 600 (32801)
                                                 P.O. Box 3000
                                                 Orlando, FL 32802
                                                 Telephone: (407) 425-7010
                                                 Facsimile: (407) 425-2747
                                                 Counsel for Defendant, BMO Harris Bank N.A.
                                                 banderson@zkslawfirm.com
                                                 jwenhold@zkslawfirm.com
                                                 service@zkslawfirm.com

BJA/bjw




[13013-Sawyer, J/8757883/1]
